EXAMINER’S AMENDMENT

 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This amendment was telephonically approved by Katherine Sales on 12 July 2022.


Election
This application discloses the following embodiments:
Embodiment 1: FIG. 1–7 - A geodesic casing for an ozone injector device. 
Embodiment 2: FIG. 8–14 - A convex, star-shaped detail.
Embodiment 3: FIG. 15–21 - The top half of a geodesic casing for an ozone injector device.
Embodiment 4: FIG. 22–28 - The bottom half of a geodesic casing for an ozone injector device.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). The differences in scope and appearance create(s) patentably distinct designs: The complete casing of Embodiment 1 is distinct from the portions of Embodiment 1 that are selected in Embodiment 3-4, and Embodiment 1, 3-4, are all distinct in scope and appearance from the star-shaped detail of Embodiment 2. 
Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or, if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiment 4
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
During a telephone discussion with Katherine Sales on 12 July 2022, a provisional election was made without traverse to prosecute the design(s) of Group I. Affirmation of this election should be made by applicant in replying to this Office action.
Groups II–IV are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design(s). According to the election, FIG. 8–28 and corresponding figure descriptions have been cancelled. 

Specification - Figure Descriptions
So that the descriptions of the figures describe the drawings clearly and accurately (MPEP 1503.01 II.), the figure descriptions for FIG. 1 and FIG. 6-7 have been amended to read:
-- Figure 1 is a perspective view of my ozone injector device;
…
Figure 6 is a top plan view of the ozone injector device of Figure 1; and,
Figure 7 is a bottom plan view of the ozone injector device of Figure 1. --
 
Conclusion
References cited and not applied are considered pertinent to the appearance of the claimed design. This application stands in condition for allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY W JONES II whose telephone number is (571) 272-5930. The examiner can normally be reached on (571) 272-5930 from 8:00 am to 4:00 pm EST, Mondays through Fridays.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman, can be reached at telephone number (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
 
/B.W.J./
Examiner, Art Unit 2919

/JACK REICKEL/Examiner, Art Unit 2914